Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/21 has been entered.
Amendment Entry
2.	Applicant’s response to the Final Office Action dated 2/4/21 (paper filed 5/4/21) is acknowledged. In the reply filed therein claims 5, 9, and 26 were modified. New claims 27-36 were added. While claims 1-4, 6-7, 10, 12-16, 18-20 and 24-25 are canceled. Currently claims 5, 8, 9, 11, 17, 21-23, and 26-36 are pending and under consideration. 
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application.
The claim(s) recite(s): 
Independent 5. A method comprising;
(a)    obtaining a biological sample from a subject that received an allogeneic organ transplant, wherein the sample comprises subject-derived and donor-derived microvesiscles;
(b)    producing a fraction of the sample off (a) by (i) size discrimination of the subject-derived and donor-derived microvesiscles, and
(ii) contacting the subject-derived and donor-derived microvesiscles with a donor ~ specific human leukocyte antigen (HLA) antibody,
wherein the fraction after (ii) is enriched in donor-derived microvesiscles: and
(c) measuring a signal of the donor-derived microvesicles 

Independent 28. A method comprising;
(a)    obtaining a biological sample from a subject that received an allogeneic organ transplant, wherein the sample comprises subject-derived and donor-derived microvesiscles;

(ii) contacting the subject-derived and donor-derived microvesiscles with a donor ~ specific human leukocyte antigen (HLA) antibody,
wherein the fraction after (ii) is enriched in donor-derived microvesiscles: and
(c) measuring expression of a marker in an intraexosomal cargo of the donor-derived microvesicles 
This judicial exception is not integrated into a practical application because the judicial exception include a natural phenomenon or the natural principle of specific binding complexes (protein-antibody binding). 
A claim that focuses on use of a natural principle (such as the “isolating and/or purifying” of protein markers present on donor organ-derived microvesicles bound by antibodies) must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. 
To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968.
In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry. See id. at 1965, 1971.

Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to “apply it.” See id. at 1965,
1968. 
The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation. Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (field-of-use), would not be sufficiently specific. See id. at 1968.
In the instant case the claims are directed to a naturally occurring correlation (natural phenomenon), namely the naturally occurring correlation or complex formed between specific binding partners for known biomarker proteins (such as MHC, Aquaporin 2, Troponin I) and their “isolation and/or purification in a biological sample from a subject. These assay are routinely conducted in the prior art. For examples see Rostami et al. (Circulation, 2013:Supplemental 128:A17459) which discloses procedures to detect serological biomarker(s) as a means to monitor donor organ (heart) rejection and/or injury.  Marrari and Duquesnoy (Transplant Immunology, Vol.22, 
And Garcia et al. (Journal of Transplantation, Volume 2012, Article ID 842141, pages 1-7) disclose that it is very important to identify recipient anti-HLA antibodies to antigens expressed on donor with blood cells in order to avoid hyperacute rejection. See page 4 – Clinical Testing  
Limitations that are necessary for all practical applications of the natural principle, such that everyone practicing the natural principle would be required to perform those steps or every product embodying that natural principle would be required to include those features, would not be sufficient to confer patent eligibility.
In addition, appending conventional steps, specified at a high level of generality, to a natural principle does not make the claim patent-eligible. Steps that amount to instructions that are well-understood, routine, conventional activity, previously engaged in by those in the field add nothing specific to the natural principle that would render it patent-eligible.
Claims 55, 8, 9, 11, 17, 21-23, and 26-36 do not include additional elements/steps or a combination of elements/steps that are sufficient to ensure that the claims amount to significantly more than a natural principle itself. This is because (1) the claims would cover every substantial practical application of the correlation and (2) the additional steps recited in the claim were previously taken by those in the field. When the claims are considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself. 


The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the wet steps of obtaining a sample and isolating or purifying a donor-derived microvesicle are well-understood, routine, and conventional in this art. The active method steps of the claims are readily recognized in the art as routine. For example, see Klass et al. (US 2010/0184048, IDS Reference). 
Additionally, using a donor specific antibody to isolate donor exosomes is recited at high level of generality and reads on any method for data gathering known in the art for binding an exosome. These steps were previously taken by those in the field as cited below and therefore fail to add a feature that is more than well-understood, purely conventional or routine. As such protocols for isolation and purification of exosomes comprising anti-MHC antibodies were well established in the art see Admyre et al (Eur Respir J 2003;22:578-583, page 579) and Buschow et al (Immunology and Cell Biology 2010;88,851 -856, see page 852, left second paragraph). 
More specifically, claim 5 step (c) and claim 28 step (c) read on mental processes, wherein the donor-derived microvesicles are “measured”. The step of measuring a signal and/or making clinical decisions are deemed mental processes or abstract ideas that can be performed in the mind. Since the claims do not require any physical testing in “measuring or measuring a signal”, this is viewed as a comparison or abstract idea (mental process). 


Steps drawn to mental steps and/or computer-implemented abstract ideas are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).
A claim that focuses on a judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the judicial exceptions itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature/natural principles, natural phenomenon, and abstract ideas).
Patent Eligibility Guidance addresses the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter.
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, Prong 1 determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea enumerated in the 2019 PEG (judicial exceptions) and 
Step 2A, Prong 2 determine whether the claims recites additionally elements that integrate the exception into a practical application of the exception
If the exception is not integrated into a practical application, then proceed to Step 2B determines whether the claim as a whole amounts to significantly more than the exception.

Analysis of Claims 5 and 28:
The present claims are directed to a process so Step 1 is satisfied.
The present claims are directed to judicial exceptions? Wherein the method recites “measuring expression or measuring a signal”. The judicial exception includes mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The claims also include a natural principle (natural phenomenon) involving specific binding partners (protein-antibody complexes) which are insufficient to make an otherwise ineligible claims patent eligible without significantly more recited in the claim. The “measuring” step can be done by merely reviewing the data mentally and mentally identifying a complex formed in the subject biological sample. See Bilski V. Kappos 95 USPQ2d 1001 (2010). Also, see Mayo Collaborative Services v. Prometheus Laboratories Inc. 101 USPQ2d 1961 (2012) at 1965, quoting Gottschalkv. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972). 
("Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."). 

Step 2B, is to determine whether the claim as a whole amount to significantly more than the exception. The active method steps of claims 5 and 28 (a) obtaining a biological sample and (b) producing a fraction. All of the additional claim elements listed are well-understood, routine, and conventional in this art. The active method steps of the claims are readily recognized in the art as routine. For instance, see Rostami et al. (Circulation, 2013:Supplemental 128:A17459), Marrari and Duquesnoy (Transplant Immunology, Vol.22, 2010, pages 105-109), and Garcia et al. (Journal of Transplantation, Volume 2012, Article ID 842141, pages 1-7). Thus, the active method steps of the present claims are conventional, well understood and routine. These steps are the activities that a scientist would have relied upon to achieve the goals of the invention. 
The steps are interpreted as being drawn to mental steps and/or computer-implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).
In the present claims there are no other active method steps that transform the process into an inventive application of the produced fraction in steps (a) and (b).

Response to Arguments
Applicant’s arguments have been carefully considered but they were not found persuasive. 
Applicant contends that, the claimed subject matter recites a method for preparing a fraction that is enriched in donor-derived microvesiscles and includes size discrimination and further removal of the microvesiscle from the recipient of the transplant. The claimed methods allow one skilled in the art to obtain a fraction with an increased amount of donor-derived microvesicles. Applicant also argues the claims recite a physical transformation of the sample that results in a fraction that has different biochemical features from, the sample obtained from the transplant recipient. In other words, the produced fraction has an amount of donor-derived microvesiscles that is not naturally occurring. Thus, the claims recite a physical transformation as intended by the courts.
However, the newly presented claims include a mental process “measuring a signal or measuring expression” that is not integrated into a practical application. Accordingly the rejection is maintained. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


I.	Claims 5, 8, 9, 11, 17, 21-23, and 26-36 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Klass et al. (US 2010/0184048, IDS Reference) in view of Mulley et al (Nephrology 2011; 16, 125-133) and further in view of Li et al. (PLOS ONE, Vol.7, issue 8, e44045, pages 1-12, August 2012).
Klass et al. teach throughout the patent and especially in Abstract, cells of origin exosomes can be used to determine/monitor phenotypes and therapy-related methods wherein phenotypes include assessing organ distress or rejection such as post transplantation [0095][0801] which reads on monitoring transplanted organ status in a subject that receives an organ transplant from a donor. Klass et al. teach (a) obtaining a biological sample from a subject as for example blood, serum, urine ([0106] table 1), wherein the subject can be human [0103]. Klass et al. teach (b) purifying a donor organ-derived microvesicle as for example exosomes from the biological sample [0802]-[0804], wherein the donor organ is for example kidney [0808] to allow assessment of a subject for more efficient and economical decisions in treatment [00951] and monitoring therapy selection [01031], which reads on the instant claims 24 and 26 directed to a course of treatment.
Klass et al. also teach that the biomarker on the exosome associated with organ transplant rejection, can be a protein [0805]. Klass et al. teach use of particles coupled to an antibody to capture cell or tissue specific exosomes that isolate the exosomes ([0893]; fig.64A).

However, Mulley et al (Nephrology 2011 ;16, 125-133) teach throughout the publication and especially in Abstract, that cross matching of potential donors against potential recipients has been performed for over 40 years wherein anti-HLA (MCH proteins including HLA alleles as disclosed by the instant specification) bind HLA antigens of potential donors and can be identified using the Luminex platform (Fig.3)
It would have been prima facie obvious, before the effective filing of the claimed invention, to have used an antibody for a donor-specific MHC (HLA) in the method of Klass et al. to isolate donor MHC exosomes present in the transplant recipient because exosomes are MCH-bearing vesicles as taught in Mulley et al.
One skilled in the art would be motivated to utilize antibodies to HLA in the method of Klass to identify a donor MHC (HLA) antigens in order to produce a specific binding pair complex with antigens that were previously taught to be expressed by microvesicles. Absent evidence to the contrary the use of an HLA antibody would have been an obvious design choice.
Klass et al in view of Mulley et al. differ from the instant invention in not specifically teaching the enrichment of the donor specific microvesiscles.
Li et al. disclose methods of analyzing the effect of allogenic donor imDex (exosomes derived from donor immature dendritic cells), purified from mouse bone marrow (BM), on tolerance induction in a mouse model of heart transplantation. 
st paragraph. 
Celiac heart transplants were performed using C57BL/6 mice as heart donors and BALB/c mice as allograft recipients. See age 10 –Transplantation. The exosomes were purified from the culture supernatant of mDCs and imDCs by ultrafiltration and ultracentrifugation. See page 10 - Exosome Preparation. The exosomes derived from DCs were analyzed by cytofluorometry with antibodies to various antigens (MHC class I, II, CD80, CD86, HSP70, HSP90, ICAM-1, and MFG-E8). See figure 1. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to enrich donor derived microvesicles as taught by Li et al. because Li et al. taught that allogenic donor imDex (exosomes derived from donor immature dendritic cells) can be purified from mouse bone marrow (BM) and employed to evaluate tolerance induction in a mouse model of heart transplantation. Li et al. further demonstrated that low doses (10µg) of donor imDex could significantly prolong cardiac allograft survival. Increased graft survival was found when imDex is combined with rapamycin; leading to donor specific allograft tolerance, accompanied by decreased anti-donor antigen cellular response, and an increased percentage of spleen CD4+CD25+ T cells in the recipients.  See abstract and page 2 – 1st paragraph. 


Response to Applicant Arguments
Applicant's arguments filed 5/4/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., measuring the number of microvesicles and exosomes from a transplanted organ express MHC proteins) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 5, 8, 9, 11, 17, 21-23, and 26-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9-17, 21, 24, 31-32, 34-37, 41-54, and 66-67 of copending Application No. 15/767,577. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are drawn to methods of isolating, purifying, or identifying a donor organ derived microvesicle from a biological sample. The instantly claimed method of claims 5, 8, 9, 11, 17, 21-23, and 26-36 are encompassed by application number 15/767,577. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 5, 8, 9, 11, 17, 21-23, and 26-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 16-18, and 20-23 of copending Application No. 15/325,466.  
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are drawn to methods of isolating, purifying, or identifying a donor organ derived microvesicle from a biological sample. The instantly claimed method of claims 5, 8, 9, 11, 17, 21-23, and 26-36 are encompassed by application number 15/325,466. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
	Applicant has requested that the rejections under Obvious Double Patenting are held in abeyance until allowable subject matter is found in the pending application. According the rejection is maintained.  

9.	For reasons aforementioned, no claims are allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner 
Art Unit 1642
8/14/21


/LISA V COOK/Primary Examiner, Art Unit 1642